HOOK, Circuit Judge
(dissenting). Sorenson and Hodge were twice convicted of the crimes charged in the indictment. Sorenson alone complains of the second conviction. At the first trial evidence of their confessions of guilt was received. We held that the circumstances attending the confessions rendered them inadmissible under the rule of Bram v. United States, 168 U. S. 532, 18 Sup. Ct. 183, 42 L. Ed. 568, and remanded the case for retrial. It was also urged *801in tlieir belialf that error was committed in the admission of oilier evidence against them, but our reversal was not on that account, and no mention was made thereof in the opinion. 74 C. C. A. 468, 143 Fed. 820. When the case was again tried the trial court very naturally supposed the admission of such other evidence was proper and acted accordingly, but it is now held that its action in each instance was erroneous.
I agree that as the statute requires a sentence at hard labor, and it was not imposed, the case should be sent back for correction in that particular; but the opinion of the court goes further, and not only holds that practically all of the evidence received against Soren-son was inadmissible, but leaves it quite doubtful whether an offense under section 5478, Rev. St., was committed by any one. The last of these is the more serious in its consequences. A construction is adopted that destroys much of the effectiveness of the statute in a class of prevalent offenses which, as its language indicates, it was specially designed to cover. I refer to burglaries of post offices in small towns, villages, and rural settlements where the premises are also used for private business.
Section 5478 reads:
“Any person who shall forcibly break into or attempt to break into any post ofiiee or any building used in whole or in part as a post office with intent to commit therein larceny or other depredation, shall be punishable,‘ etc.
This is not a case of a post office in one room of a building containing other rooms devoted to private business, and a burglarious-entry and larceny in one of such other rooms. Whether the statute would apply to such a case does not arise and therefore need not be discussed. Here the undisputed evidence showed a single room in a frame building, about 22 feet wide, was used in part as a post office and in part as a jewelry store of the assistant postmaster. The main entrance was through double doors in the middle of the store front. There was also a back door and a window which gave upon the alley “right back of the stamp window.” There was a fireproof “post office safe” which stood six or eight feet from the window, and a post office cabinet which formed a wall and presumably separated the officials from the public who came to transact business there. It does not affirmatively appear that the post office safe was within the cabinet, but it does appear that it was in the same room and that it contained postage stamps, $143 of postal and money order funds, and some watches belonging to the private business. The safe was blown open in the night-time and the money and watches stolen. Upon this it is in substance said in the foregoing opinion that the federal court has jurisdiction to punish for burglary only when committed for the purpose of taking property of the United States in the post office compartment; that the intent of breaking into the post office must be to take property belonging to the Post Office Department, and that if the safe containing the money was not within the cabinet there was nothing to indicate to the thief that the money belonged to the United States, and therefore it would be mere con*802jecture to infer the requisite intent to steal post office funds; that the location of the safe within the cabinet was a jurisdictional fact which should have been made affirmatively to appear, and, as the evidence left it doubtful just where the safe was located, Sorenson’s request for a directed verdict should have been granted. It will be observed that the letter of the statute broadly covers the forcible breaking into a room used in part as a post office with intent to commit a larceny or other depredation therein, and that the statute is so narrowly construed as (1) to cover only that part of the room which is physically inclosed for the exclusive use of the post office officials; (2) to mean that the intent of the burglar must be to steal or commit other depredation upon property belonging to the Post Office Department which at the time is actually within the restricted inclosure; and (3) that a fireproof safe, in the same room but outside of the restricted inclosure, used for the safe-keeping of property and funds of the Post Office Department, is not within the protection of the law.
This is so greatly at variance with my conception of the letter of the law and its manifest purpose that I am constrained to 'express my dissent. It is common knowledge that in very many towns, villages, and rural settlements the post office shares with a private business the, occupancy of a single storeroom. It is a prevailing custom dictated by considerations of governmental economy and public convenience. The statute was intended to meet this well-known condition of af-’ fairs, and the language employed was well selected to that end. The doors, windows, and floor space of such rooms are necessary to the post office, for without them an interior inclosure devoted exclusively to post office use would be neither accessible nor inhabitable. The openings of the room and the floor outside of the cabinet are for the joint use of both the public and the private business. They are as essential to the one as to the other. True, the post office use of them is not exclusive, but the statute says, “used in whole or in part as a post'office,” and a joint use or a use in connection with another business is certainly a use in part. The statute does not say .and does not contemplate that the partial use must be an exclusive use of a part of a room wholly isolated from the remainder by physical barriers. The patrons of the post office must necessarily pass through the doors and in and about the room to deposit and receive mail and transact other business with the public officials, and in doing so a post office use is as clearly exhibited as, though the place were the lobby or corridor of a government building occupied solely as a post office. If a sack of mail is thrown into such a room through the front door or the back door, it is then in the post office. Where the post office safe is, there is a post office use, for surely the safe-keeping of the government’s stamps, funds, and records is as much a part of the conduct, of such an establishment as the distribution of mail matter. There is no law or regulation which required the keeping of the post office safe at Van Meter within the cabinet or in any particular part of the room.
Reference is made in the foregoing opinion to section 318, par. 3, of the postal laws and regulations, requiring a postmaster in his application *803for allowance for rent of a part of a room or store to give a description thereof and state what separation there will be between the post office and the other part of the room. The regulation referred to has no application to the post office at Van Meter. It relates exclusively to post offices of the first, second, and third classes, commonly known as “presidential offices,” for which rent allowances are made, and its purpose is to aid the department in determining the reasonableness of the allowance sought. But Van Meter was a fourth-class post office for which no rent allowance is made to the postmaster. Common observation tells us that in such post offices it is not at all unusual to keep the case of pigeonholes for the mail on the merchant’s shelf back of the counter with the merchandise. It may be flanked by dry goods or groceries, provided, of course, the postmaster keeps his private business separate and distinct, and does not intermingle liis own funds and records with those of the post office. It would, I think, be quite difficult to apply section 5478, Rev. St., as construed by my associates to the various phases of burglaries that are being constantly committed in such premises.
It is said the location of the safe within the post office cabinet in the room is a jurisdictional fact. The power of Congress over a subject of legislation committed to if is as plenary and absolute as it would be in a single government having in its organic law the limitations of the Constitution, and it includes all appropriate means for its full exercise. It is not ousted by the concurring presence of that which, if standing alone and apart from its connections, would be of purely local concern. Familiar illustrations of this principle may be found in cases involving legislation under the commerce clause of the Constitution, particularly those arising under the safety appliance acts. National and local affairs have so many points of contact and are frequently so closely interwoven that legislation by Congress properly confined to its constitutional sphere by letter and inlent nevertheless affects matters which, solely regarded, are within the jurisdiction of the state; but when this occurs the law of Congress stands unimpaired. I have no doubt of the power of Congress to prohibit and punish burglarious entrances into premises occupied for post office purposes, though they may also be used for a private business; nor have I any doubt, when reading the statute, that Congress intended to exercise the power. It seems to me to be a construction altogether too narrow to say in a case like this that whether the crime charged was committed depends upon the post office safe being in some particular part of the room. It is also said that the intent of the entry must be to steal property belonging to the Post Office Department. But the statute says generally, “larceny or other depredation,” without reference to the ownership of the property stolen, destroyed, or injured, and Congress rightly considered that a breaking into such premises in itself directly threatened consequences injurious to the operations of the government, whatever the burglar might steal or injure after he got inside, whether the property of the government or the property of a private individual. The statute contains no provision limiting the ulterior intent of a burglarious entry to particular property, and for a court to insert one to save its jurisdiction, if that *804could be done, implies a denial of the power of Congress to protect premises used in part as a post office, regardless of the unlawful design upon its contents. Such a doctrine applied generally to the operations of the national government would disturb many views of the powers of Congress under the Constitution hitherto supposed to have been settled. Finally, it is said, in substance, that the particular intent of the burglarious entry depended upon what the burglar found and concluded to steal after he got inside, and that it would be mere conjecture that his intent was to steal post office funds if the safe containing them was not in the part of the room exclusively used for post office purposes. I think that to refute this proposition it need only 'be stated.
At the second trial the government was compelled to rely wholly upon circumstantial evidence, and a body of facts and circumstances was shown which convinced the jury of the guilt of the accused. The admission of these facts and circumstances is now severally assailed as well as their probative value. The contentions of counsel in these respects show a misconception of the fundamental principles of circumstantial evidence and a confusion of the duty of the trial court with the province of the jury.* The admissibility of a fact .in evidence is denied because of insufficiency in itself to convict, instead of being tested by its circumstantial relevancy to the question of guilt. Inferences from proven facts are dismissed as conjectures, testimony is claimed to have been improperly admitted under rules of evidence which are not applicable, and testimony relevant for one purpose claimed to be inadmissible because not relevant for another.
In determining whether a circumstance tends to show the probability of guilt or other ultimate fact in issue, the process of reasoning should be that of everyday life, not that of the schooled logician or scientist. If, when tested by common, human experience, a probable connection may be inferred between a fact proved and the fact in issue, it is sufficient. A circumstánce may by itself appear quite remote from the ultimate issue, yet it should not be excluded on that ground, for its relation to other circumstances may impart to it an added significance, and the coincidence of a number may result in satisfactory proof. From their very nature they operate jointly and in a body, and to challenge them singly and severally is to ignore the very philosophy of the law of circumstantial evidence. The Supreme Court has always taken a broad and liberal view upon this subject, and has rarely reversed a case because of the admission of circumstantial evidence.
“■Whenever the necessity arises for a resort to circumstantial evidence, either from the nature of the inquiry or the failure of direct proof, objections to testimony on the ground of irrelevancy are not favored, for the reason that the force and effect of circumstantial facts usually and almost necessarily depend upon their connection with each other.” Castle v. Bullard, 23 How. 172, 187, 16 L. Ed. 424.
“Circumstances altogether inconclusive, if separately considered, may, by their number and joint operation, especially when corroborated by moral coincidences, be sufficient to constitute conclusive proof.” The Slavers, 2 Wall. 383, 401, 17 L. Ed. 911.
*805“It is well settled that, If the evidence offered conduces in any reasonable degree to establish the probability or improbability of the fact in controversy, it should go to the jury. It would be a narrow rule, and not conducive to the ends of justice, to exclude it on the ground that it did not afford full proof of the nonexistence of the disputed fact.” Insurance Co. v. Weide, 11 Wall. 438, 440, 20 L. Ed. 197.
“As has frequently been said, great latitude is allowed in the reception of circumstantial evidence, the aid of which is constantly required, and, therefore, where direct evidence of the fact is wanting, the more the jury can see of the surrounding facts and circumstances the more correct their judgment is likely to be.” Holmes v. Goldsmith, 147 U. S. 150, 164, 13 Sup. Ct 288, 202, 37 L. Ed. 118.
‘•'There are many circumstances connected with a trial, the pertinency of which a judge, who has listened to the testimony and observed the conduct of the parties and witnesses, is better able to estimate the value of than an appellate court, which is confined in its examination to the very words of the witnesses, perhaps imperfectly taken down by the reporter.” Mr. Justice Brown in Moore v. United States, 150 U. S. 57, 60, 14 Sup. Ct 26, 37 L. Ed. 996.
In Thiede v. Utah, 159 U. S. 510, 16 Sup. Ct. 62, 40 L. Ed. 237, a husband was convicted of murdering his wife. There was no direct proof of the crime. Witnesses testified to hearing the deceased scream at several times; to seeing her with black eyes and a bruised face; to her eyes looking red; to her crying on several occasions, and appearing alarmed and scared; and to bruises and discolorations of her body. The objection was that the witnesses did not connect the accused with the appearances or testify .that he caused them. The court said:
“It is true these matters do not constitute direct evidence of ill treatment or a long-continued quarrel, but they are circumstances which, taken in connection with the testimony of what was seen and heard passing between the defendant and his wife, were fairly to bo considered by the jury in determining the truth in respect thereto. Whether the relations between the defendant and his wife were friendly or the reverse was to be settled, not by direct or positive but by circumstantial evidence, and any circumstance which tended to throw light thereon might fairly be admitted in evidence before the jury.”
And the ill treatment by the accused of the deceased and the feeling between them was held admissible as bearing on the motive, and tending “to rebut the presumed improbability of a husband murdering his wife.”
In Clune v. United States, 159 U. S. 590, 592, 16 Sup. Ct. 125, 126, 40 L. Ed. 269, Mr. Justice Brewer, speaking of circumstantial evidence, said:
“It is familiar law that where a case rests upon that character of evidence much discretion is left to the trial court, and its ruling will be sustained if the testimony which is admitted tends even remotely to establish the ultimate fact.”
“The destruction, suppression, or fabrication of evidence undoubtedly gives rise to a presumption of guilt to be dealt with by the jury.” Chief Justice Fuller in Wilson v. United States, 162 U. S. 613, 621, 16 Sup. Ct. 895, 899, 40 L. Ed. 1090.
Circumstantial evidence competent and relevant upon a charge of murder is not to be excluded because it also tends to prove the ac*806cused guilty of another murder not charged. Moore v. United States, 150 U. S. 57, 61, 14 Sup. Ct. 26, 37 L. Ed. 996.
With the foregoing principles in mind, let us look at the important facts and circumstances which led the jury to believe Sorenson was guilty. Each of them was supported by substantial evidence, most of them without dispute:
(1) During the night of September 29, 1904, the safe of the post office, at Van Meter, Iowa, was blown open with some violent explosive. The door of the safe was blown off, and the lining thrown out and scattered around. Money of the post office establishment and • between 20 and 30 watches belonging to the jeweler and his customers which had been placed in the safe were stolen. When the burglary was discovered between. 3 and 4 o’clock of the morning of September 30th, the room was still filled with the gases of the explosion. Before the assistant postmaster and his wife left the premises the previous evening, they locked the safe and all the doors and windows of the room. There was no direct testimony showing how the burglars entered, or that they were not concealed in the room at closing time. Van Meter is a town about 19 miles from the city of Des Moines. Sorenson lived in South Des Moines.
(2) About a week before the burglary Sorenson, Hodge, one Willey, and a fourth man went on a fishing trip. During a conversation in which all participated, a proposition was made to Willey that he drive Sorenson’s team, which they were then using, to Van Meter and assist them in burglarizing the post office. “They said there would be a piece of money, and that there was a jewelry store there too.” Willey declined. The proposition was in the presence and hearing of Sorenson, but it was not shown who made it or that Sorenson said anything in response to it.
(3) Sorenson’s team and .a wagon were seen in his yard at noon of the day before the night of the burglary, again in the afternoon in front of a saloon in Des Moines, there being two seats in the wagon, one being an extra one. It was again seen the next morning in Soren-son’s back yard, and he was engaged in wiping down one of the horses.
(4) October 17, 1904, 18 days after the burglary, Sorenson and Hodge were arrested in the railroad yards in South Des Moines. They had just come out of a box car. There were found on their persons a small bottle of nitroglycerin, a small bottle of oil of mustard, a flash light, fuses with dynamite caps attached, separate fuses and caps, a syringe, a piece of soap, and a bunch of skeleton keys. Each had a loaded revolver. Sorenson had the nitroglycerin. These articles constituted a complete outfit for blowing open safes. Soap was shown to be commonly used to paste over the seam made by the safe door, to render the interior air-tight, a space being left into which the nitroglycerin is dropped with the aid of a syringe. It is common knowledge that a fuse is to allow withdrawal to a place of safety, and that an exploding cap gives that sudden access of temperature which is one of the methods of exploding nitroglycerin. It was shown that oil of mustard is used to put on the soles of shoes to prevent hounds from tracing the wearers. The use to which skeleton keys, revolvers, *807and flash light may be put is obvious; but, if not, it is suggested by the other members of the collection. There is no evidence in the record that Hodge was a coal miner. Moreover, the evidence was undisputed that the fuses found on them were not a third as long as should be used in a coal mine. Dynamite, of which nitroglycerin is a component part, wras shown to be used in mines, but there was no evidence that liquid nitroglycerin is so used.
(5) A few hours after Sorenson’s arrest, and while he was in jail, his house was searched. Other caps and fuses were found. There was also found a small gold watch in a drawer on top of a folding bed. It was taken to police headquarters, and memoranda made of the numbers of the case and works by several of the officers. The following morning it was taken back and delivered to Mrs. Sorenson. Shortly afterwards the authorities received information leading them to believe the watch was among those stolen at Van Meter, but when the officers went back to get it from Mrs. Sorenson it could not be found. Willey testified it was purposely destroyed. It is said the watch when first found was not in Sorenson’s possession, but in that of his wife. That is true only in the sense that, being in jail, he was absent from home and she was in charge. The identity of the watch was convincingly proved. The original records of the jeweler who first sold it showed the numbers of case and works. The purchaser presented it to his daughter, she left it with the assistant postmaster at Van Meter for repair, and he put it in the safe when he closed the post office the night of the burglary. There was other evidence of identity. It is important to note ’in this connection that Mrs. Soren-son’s claim of ownership was wholly inconsistent with that of the assistant postmaster’s customer. There was no pretense that she found the watch or bought it of some one after the burglary.
(6) While Sorenson and Hodge were in jail, and before the first trial, Mrs. Sorenson gave to witness Willey three letters written by Hodge, two of them addressed to Willey and the other to a man named Fairgraves. She requested Willey to take them to Fairgraves. The letters contained ingenious directions in detail for the fabrication of an alibi for Hodge, and yet intended to be sufficiently vague in certain particulars to protect Fairgraves from a charge of perjury. When Sorenson was released on bail he asked Willey if he had taken the letters to Fairgraves, and upon receiving an affirmative reply he asked what Fairgraves said. An account of the incident and the letters were received in evidence against Sorenson.
It is said there was no proof of a forcible breaking, and that it is as reasonable to assume the thief was concealed in the room when it was dosed in the evening. This applies to the burglary only, not to the larceny, of which Sorenson was also found guilty. It is well settled that a forcible breaking may consist of a mere displacement or putting aside of any barrier against intrusion, such as the lifting of the latch and pushing open of a closed door (State v. Groning, 33 Kan. 18, 5 Pac. 446), the pushing open of a dosed but unfastened transom swinging horizontally on its hinges (Dennis v. People. 27 Mich. 151), the opening of an unlatched screen door held dosed by spring hinges (State v. Conners, 95 Iowa, 485, 64 N. W. 295), or by the raising of *808a window sash (Frank v. State, 39 Miss. 705; State v. Herbert, 63 Kan. 516, 66 Pac. 235). The description of the interior of the premises and the character and location of the furniture and fixtures given by the assistant postmaster, the care taken to fasten the doors and windows at closing time, and the extreme improbability that men equipped as the burglars were with means to blow open a steel safe to get its contents would so unnecessarily risk detection by concealing themselves in a room in a small building, all considered, would, I think, lead a reasonable mind to believe a forcible entrance was made after the departure of the lawful custodian. See United States v. Lantry (C. C.) 30 Fed. 232, and State v. Warford, 106 Mo. 55, 16 S. W. 886, 27 Am. St. Rep. 322.
The testimony of the witness Willey is criticised. It is true he had been sent to the penitentiary for stealing butter, and was after-wards paroled by the Governor and then pardoned. It is also true that witnesses testified his reputation for truth and veracity was bad. But, after all, the weight to be given to his testimony was for the jury. They saw him and the impeaching witnesses upon the stand, and observed their demeanor while testifying, and were much better qualified to determine what credence should be accorded his testimony than an appellate court. The record shows he testified temperately, and made qualifications helpful to the accused, which, if altogether evil-minded, he would probably have omitted. Moreover, none of his testimony about the conversation on the fishing trip, the whereabouts of Sorenson’s team before and after the burglary, and Sorenson’s connection with the attempt to make a perjured alibi was contradicted in any way.
Complaint is made of the admission of the conversation in which it was proposed to Willey that he join in the commission of the burglary. There was evidence that it was in the presence and hearing of Soren-son. The witness testified:
'“Gleason," Hodge, and Andy (Sorenson), and all of us were talking in that conversation. Which one made the proposition I can’t say for sure. We were not over 15 feet apart when in that part of town.”
It is said that it devolved upon the government to show to the satisfaction of the jury that the defendant heard the proposition and that he assented to it. There are two distinct errors in this contention. The rule is that if a statement is made in the presence arid hearing of a person it will be presumed he heard it, there being no evidence to the contrary. The rule is founded on necessity arid the impossibility of proving an actual hearing save from the mouth of the hearer. Nor was it necessary in this case to show directly that Sorenson assented to the proposition at the time. There are many cases upon this subject, each turning upon its special facts and circumstances. In some it is held an assent will be presumed, in others not. Much depends upon the character of the declaration in determining whether silence gives consent. Passing the question whether Sorenson’s assent could be shown by testimony of subsequent occurrences, it is sufficient here to say that the making of the proposition in his presence and hearing was relevant as conveying information of the presence of money and jewelry in the *809post office at Van Meter, if for no other purpose. If it was relevant for any purpose, it is not to be rejected because irrelevant for another. In State v. Kepper, 65 Iowa, 745, 23 N. W. 301, it was said:
“Tho fact that defendant knew that there was money in the house was a proper circumstance to be considered by the jury in determining whether lie is the person who broke and entered it.”
Complaint is also made of the admission in evidence and exhibition to the jury of the nitroglycerin, fuses, dynamite caps, etc., found on. Sorenson and Hodge when arrested. As the question is one of admissibility and not of weight, I will pass by the emphasis put upon the fact that the arrest was 18 days after the burglary and the accused were then 19 miles distant from Van Meter. The evidences of the use of a violent explosive in the appearance of the door and lining of the safe, and the gases in the room soon after the burglary, in connection with the testimony as to the way nitroglycerin and other articles found on the accused were commonly used in forcing safes, constitute some proof that’ implements of that character were probably employed in the present case. It is said the ability to commit a crime does not evidence the act. The correct rule, however, is that physical capacity to commit a crime (Thiede v. Utah, 159 U. S. 518, 16 Sup. Ct. 62, 40 L. Ed. 237), or the possession of skill, knowledge, or familiarity with the special means employed in its commission, has a probative value. If the means arc peculiar, and such as men generally are not familiar with or capable of using, evidence that an accused is so equipped is obviously admissible. People v. Brotherton, 47 Cal. 388, 402. We all know that few men are accustomed to handling nitroglycerin or familiar with its use, and few are able t'o force entrance into a steel safe. The fact that each separate article had a lawful use makes of course in favor of the accused, but does not render the evidence inadmissible. It is true the trial court said in its charge to the jury that this evidence might be considered as tending to show the accused were going to commit some other crime. This was evidently inadvertent, and may well be passed by, because counsel at the trial did not direct the court’s attention to it by an exception, nor did they make it the subject of an assignment of error.
Iti Commonwealth v. Williams, 2 Cush. (Mass.) 583, on a trial for burglary, a mass of burglar’s tools found in the possession of the accused were received in evidence and exhibited to the jury, though it was conceded that a portion of them were not adapted t'o the commission of the offense. Among them were pistols. It was held not error.
State v. Dubois, 49 Mo. 573. Upon a charge of burglary and larceny it was shown that the door of the house had been broken open with burglar’s tools. As part of the evidence against the accused, it was shown that eight days after the crime was committed burglar’s tools were found in a trunk belonging to him, or in his possession, and the tools were produced in court and shown to the jury. It was held that the evidence was properly admitted.
In Williams v. People, 196 Ill. 173, 63 N. E. 681, an express office in Chicago was broken into, a trunk broken open, and certain articles stolen. Evidence was admitted that when the accused was arrested 31 *810days later he had on his person a jimmy and punch, a pair of pliers, and a case knife.
In People v. Gregory, 130 Mich. 522, 90 N. W. 414, it was held proper to receive evidence of the finding, more than eight months after a burglary, of burglars’ tools on a farm belonging to the mother-in-law of the accused, but which had been occupied by him alone, also of the finding of part of the stolen property in a room in a house in the city occupied by the accused and his wife, though she claimed it to be her room.
As to the finding of the watch in Sorenson’s house 18 days after the burglary: The proof was clear and convincing that the watch was one of those stolen from the safe at the time of the burglary. No explanation consistent with that fact was given in defense. It is, however, queried whether it was admissible and sufficient (wholly different things) to authorize the jury to infer defendant’s connection with either the burglary or the larceny, and as Sorenson had been placed in jail a few hours before his house was searched, and his wife was then in charge, the lack of civil unity of the marital relation is employed to make the possession of the watch her possession, not his.
The possession of stolen property is always admissible on a charge of larceny, and when the property was stolen in connection with a burglary it is also admissible on a charge of the burglary. The probative value of such evidence varies with the circumstances attending the possession, and the proximity or remoteness in point of time from the commission of the crime. If the possession is recent and unexplained, it may have a prima facie effect; if not impaired by other evidence, it may be given controlling weight and alone justify conviction. This principle has been applied in a murder case, the accused being found in possession of property of the deceased two weeks after he was killed (Wilson v. United States, 162 U. S. 613, 16 Sup. Ct. 895, 40 L. Ed. 1090), and on an indictment for arson, the proof being that property in the house at the time it was burned was soon afterwards found in the possession of the accused (Rickman’s Case, 2 East, P. C. 1035). But if the possession is not recent, it is still to be received as. a circumstantial fact, and its value determined by the jury in the light of all the evidence. “The lapse of a long interval opens a greater possibility of innocent explanation, and may prevent the raising of a presumption of law, but does not alter the relevancy of the fact'.” 1 Wigmore, Ev. § 152. And the evidence is also admissible though the possession is not personal or exclusive, as when the fruits of the crime are found in a place frequented by the accused, or with an associate or companion, accompanied by evidence of complicity. The admissibility of the fact' of possession and its- circumstances on the one hand, and the probative effect thereof on the other, are two different things. The range of the latter is from prima facie proof sufficient for conviction to a remote circumstantial relevancy the weight of which depends largely upon its association with other circumstances. But in every case the evidence should be admitted for the consideration of the jury when it' has any tendency to show the probability of a connection between the accused and the commission of the crime. These principles are elementary, and *811are so well founded in reason and good sense that one might forbear repeating them did they not appear to afford ample justification for the action of the trial court in the case at bar. Some of,the cases selected at random from many will illustrate their application.
Randolph v. State, 100 Ala. 142, 14 South. 792. A man and his wife were jointly indicted and tried for burglary. Thirteen months after the commission of the offense their house was searched when the husband was in jail on another charge, and some of the stolen property was found, though a search made just previous to his arrest failed to reveal anything. It was held this was some evidence for the jury to consider on the charge against him.
In People v. Van Dam, 107 Mich. 425, 65 N. W. 277, the house of defendant, who was accused of burglarizing a store, was searched, during his temporary absence, 26 days after the crime was committed, and several articles of merchandise were found. Evidence was admitted showing this fact and the similarity of the articles in kind, shop wear, and exposure to those remaining in the store..
In Bryan v. State, 62 Ga. 179, a burglary and larceny were both committed. The possession of the property 12 days after the theft, not satisfactorily explained, was held admissible on the charge of burglary.
In Frazier v. State, 135 Ind. 38, 34 N. E. 817, the claim of the prosecution was that the accused, together with Manning and others, committed the burglary and larceny. As to the admission of certain evidence, it was said:
“Wo do not think the court erred in permitting the state to prove that a part of tho stolen property was found on Manning at the time of his arrest, and his conduct tending to show that he was one of the thieves. Of course, such proof would not have been admissible for the purpose of proving a conspiracy to commit the crime charged, because it occurred after the crime was eommitled, but we think, when taken in connection with the appellant’s association with Manning, both before and after the crime, that it was a circumstance proper to be considered by tbe jury in determining the guilt of the appellant.”
In Malachi v. State, 89 Ala. 134, 8 South. 104, a coat belonging to deceased was found in possession of the accused three months after the homicide. It was left to the jury to consider in connection with the testimony of an accomplice who swore to the killing but not to the taking of the coat.
In Branson v. Commonwealth, 92 Ky. 330, 17 S. W. 1019, evidence was admitted that not long after a burglary and larceny part of the stolen goods were found in the house of the accused, part in the house of his father, and part in the possession of a brother-in-law.
Considine v. United States, 50 C. C. A. 272, 112 Fed. 342, was a case of forcibly breaking into a building in Ohio, used in part as a post office. Among the articles stolen were some money order blanks. The crime was committed in October. A witness engaged in manufacturing rubber stamps testified that about November 10th the accused pur chased from him such a stamp, together with type and a pad to be used with it. The accused was arrested in Chicago December 25th, jusf after attempting to pass a fraudulently stamped and counterfeited money order. In a valise in his possession was the outfit he purchased from *812the witness in November, and another counterfeited order was on his person. The admissibility of this evidence was challenged. Mr. Justice Day, then Circuit Judge, speaking for the Court of Appeals, said, “More cogent evidence of guilt could hardly be conceived,” and the general rule was announced that the possession of goods recently stolen is entitled to more or less weight as an inculpatory circumstance depending on the fact's, of each case, and unless rebutted by the evidence or the explanation of the accused the jury may act upon it, not only where the charge is theft, but «also where it is burglary by which the theft was accomplished.
As to Sorenson’s connection with the attempt to fabricate an alibi for Hodge: The evidence was undisputed that Hodge while in jail wrote the letters containing directions to Pairgraves for the commission of perjury in establishing an alibi, that the letters in some undisclosed way came into the possession of Mrs. Sorenson, that she gave them to Willey and requested him to take them to Pairgraves, and that when Sorenson was released on bail he asked Willey if he had taken them to Fairgraves and what the latter said. There was evidence of association and companionship between Sorenson and Hodge before and after the burglary. They were together on the fishing trip when the proposition concerning the post office at Van Meter was made, and they were together when arrested, each having parts of a safe-blowing outfit in his possession. They were jointly indicted and tried. It is obvious that' an alibi for Hodge, while primarily for his benefit, would also be of distinct advantage to Sorenson. If it were shown Plodge could not have been at Van Meter the night of the burglary, the case against Sorenson would have been appreciably weakened, and Soren-son’s connection with the attempt to secure perjured evidence was therefore in his own interest as well as in that of his codefendant. The fabrication of evidence, the inference from which is said to be one of the simplest in human experience, is always receivable against an accused. If Sorenson’s connection with a fabricated alibi for Hodge is not evidence against him, each could help the other in that way with impunity so far as concerned the proof of crimes for which' they were jointly indicted. This would certainly present an anomalous condition in the law of evidence. In State v. Hudson, 50 Iowa, 157, testimony was admitted to show that defendant furnished money to enable his co-defendant, who had admitted his guilt, to escape.
A precedent narrowly restricting the use of circumstantial evidence upon which reliance must be had in a great proportion of the cases greatly hampers and impedes the administration of justice. The modern tendency is to expand the rules of evidence, not to contract them, and to concede to the trial court a reasonable exercise of discretion in receiving proofs which will not be interfered with on appeal. Of course an accused should not be compelled to meet evidence that is hearsay, or that has no tendency to connect him with the commission of the offense charged. But society, also, has its rights.